Rule 10 (e) of our rules of court provides that “If any difference arises as to whether the record truly discloses what occurred in the trial court, the difference shall be submitted to and settled by that court and the record made to conform to the truth.” The mere assertion in appellant’s objection that there is no dispute is insufficient to sustain the objection. It is the judgment of this court, absent any factual allegation that would indicate clearly whether any differences did or did not arise, that the interests of the parties would be better served by remanding the papers to the Superior Court for the purpose of having said court hear and pass on appellant’s motion that the truth of the transcript, papers, pleadings and exhibits be established, and it is so ordered.